DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-7, 9-14, and 16-22 remain pending. 
(b) Claims 8 and 15 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 03/23/2022. The Applicant’s claims 1-7, 9-14, and 16-22 remain pending. The Applicant amends claims 1, 9, and 16. The Applicant adds claims 21 and 22. The Applicant cancels claims 8 and 15.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
A brake system for a vehicle, wherein the brake system includes an energy storage device configured to store and discharge energy and a plurality of wheels that designate an observer wheel, the brake system comprising: one or more processors operatively coupled to the energy storage device; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the brake system to: determine the brake system is operating in a backup mode of operation; in response to determining the brake system is operating in the backup mode of operation, apply a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; monitor a wheel speed of the observer wheel and an actual speed of the vehicle as the first brake pressure command is applied to the observer wheel, wherein the actual speed of the vehicle is a ground speed signal; determine that the observer wheel is starting a skid condition based on the wheel speed of the observer wheel and the actual speed of the vehicle, wherein the observer wheel generates an ideal slip value during the skid condition; in response to determining the observer wheel is starting the skid condition, determine a second brake pressure command based on a target slip value, wherein the target slip value is offset from the ideal slip value and results in a reduced braking efficiency of the brake system, and wherein the target slip value is a fixed value based on a type of tire installed on the plurality of wheels, and is saved in the memory of the one or more processors; select the target slip value resulting in the brake system having the vehicle come to a stop within a threshold time and a threshold distance; and apply the second brake pressure command to a remaining portion of the plurality 2of wheels that exclude the observer wheel.
The closet prior art of record Deventer (U.S. P.G. Publication 2016/009385) teaches a braking system for a vehicle (e.g., aircraft) (Deventer, Paragraph 0027). Deventer also teaches a wheel speed sensor (18) placed onto a wheel, thus becoming the observer wheel for determining braking feedback such as slipping (Deventer, Paragraph 0029 and Figure 1). Moreover, Deventer teaches a memory coupled to the one or more processors, wherein the memory stores data and filter coefficients (i.e., database and program code) for braking (Deventer, Paragraph 0039). Deventer additionally teaches applying a brake command which does not engage anti-skid brake, thus the overall brake command is simply the input applied by user (i.e., pilot) to the braking system (Deventer, Paragraphs 0028-0029 and Figure 1). Likewise, Deventer teaches monitoring the wheel speed relative to the speed over the ground (i.e., actual speed of the vehicle) (Deventer, Paragraphs 0027-0029 and Figure 1). Deventer also teaches determining that the wheel is starting to a skid condition (e.g., wheel lock) relative to the speed over the ground (i.e., actual speed of the vehicle) (Deventer, Paragraphs 0027-0029 and Figure 1). Finally, Deventer teaches when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the braking efficiency of the braking system and applying the second brake pressure to the plurality of wheels (Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7).
Deventer does not teach the brake system to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation. 
	Ralea teaches an electromechanical braking system of a vehicle to include an electrical energy back-up for the braking system (Ralea, Paragraphs 0020, 0022, and 0027). Moreover, Ralea teaches one or more processors coupled to the energy storage device (Ralea, Paragraphs 0014, 0017, 0020, and 0022). Ralea also teaches determining that the braking system is operating in a backup mode of operation (Ralea, Paragraphs 0020-0030).
Deventer and Ralea do not teach the system to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel.
	Radford teaches an aircraft having a first brake command (i.e., a first brake) which is applied to a first wheel (e.g., observer wheel) (Radford, Paragraphs 0009-0011). Moreover, Radford teaches applying a second brake command (i.e., another brake such as a second brake, fifth brake, etc.) to a second wheel, wherein the second brake also include a plurality of wheels (Radford, Paragraphs 0009-0011, 0022-0023, 0028, and 0037 and Figure 2). 
Deventer, Ralea, and Radford do not teach the brake system to include that the actual speed of the vehicle is a ground speed signal.
Salamat teaches an aircraft system that includes measuring the ground speed and generating a ground speed signal (Salamat, Paragraph 0090).
	However, Deventer, Ralea, Radford, and Salamat fail to teach a braking system for the vehicle “wherein the target slip value is a fixed value based on a type of tire installed on the plurality of wheels, and is saved in the memory of the one or more processors; select the target slip value resulting in the brake system having the vehicle come to a stop within a threshold time and a threshold distance,” as recited in claim 1. 
	Further searching by the Examiner resulted in the finding of the prior art Bujak et al. U.S. 2008/0243334 (hereinafter, Bujak). Bujak teaches the storing of fixed values into memory regarding types of tires installed on the plurality of memory. However, Bujak fails to teach the values corresponding to the target slip value and the system selecting the target slip value based on the vehicle stopping within a threshold time and a threshold distance.   
	As a result, Deventer, Ralea, Radford, Salamat, and Bujak both separately and combined do not teach “a brake system for a vehicle, wherein the brake system includes an energy storage device configured to store and discharge energy and a plurality of wheels that designate an observer wheel, the brake system comprising: one or more processors operatively coupled to the energy storage device; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the brake system to: determine the brake system is operating in a backup mode of operation (emphasis added); in response to determining the brake system is operating in the backup mode of operation, apply a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; monitor a wheel speed of the observer wheel and an actual speed of the vehicle as the first brake pressure command is applied to the observer wheel, wherein the actual speed of the vehicle is a ground speed signal; determine that the observer wheel is starting a skid condition based on the wheel speed of the observer wheel and the actual speed of the vehicle, wherein the observer wheel generates an ideal slip value during the skid condition; in response to determining the observer wheel is starting the skid condition, determine a second brake pressure command based on a target slip value, wherein the target slip value is offset from the ideal slip value and results in a reduced braking efficiency of the brake system, and wherein the target slip value is a fixed value based on a type of tire installed on the plurality of wheels, and is saved in the memory of the one or more processors; select the target slip value resulting in the brake system having the vehicle come to a stop within a threshold time and a threshold distance; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel (emphasis added),” as recited in claim 1. 
Independent claims 9 and 16 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-7, 10-14, and 17-22 are allowable for depending upon allowable claims 1, 9, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667